Citation Nr: 1108435	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-25 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for peripheral artery disease, right lower extremity, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to November 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied an increased rating for status post bilateral peripheral popliteal artery involvement.  

In a July 2007 rating decision, the RO granted a temporary evaluation of 100 percent effective June 11, 2007, based on surgical or other treatment necessitating convalescence.  An evaluation of 20 percent was assigned from December 1, 2007.  

In July 2007 a decision review officer at the RO granted an increased rating of 40 percent for peripheral artery disease, right lower extremity, effective September 1, 2005.  A temporary evaluation of 100 percent was assigned, effective October 20, 2006 based on surgical or other treatment necessitating convalescence.  An evaluation of 40 percent was resumed from December 1, 2007.  The RO also granted service connection and a separate 20 percent evaluation for peripheral artery disease, left lower extremity effective March 21, 2005.  

This case was received at the Board in October 2007.  Later that month it was referred to the Veteran's representative for review and submission of additional argument on the Veteran's behalf.  In February 2011, the representative completed its review and submitted argument on the Veteran's behalf.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination in connection with the Veteran's service-connected peripheral artery disease, right lower extremity was conducted in April 2007.  In a June 2007 statement, M. Edwards, MD, reported that he had examined the Veteran in May and June 2007.  He indicated that the Veteran's symptoms were worse than noted on the VA examination.   Dr. Edwards reported that the Veteran had experienced increased disability from painful swelling and paresthesias.  

Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of his peripheral artery disease, right lower extremity.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

VA also has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

In addition, the Veteran has not been provided the notice required under 38 U.S.C.A. § 5103(a) (West 2002).  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing the notice required under 38 U.S.C.A. § 5103(a) (West 2002) as required by Vazquez-Flores v. Peake.

2.  Take the necessary steps to obtain records of the Veteran's treatment for peripheral artery disease, right lower extremity from Dr. Edwards.

If the Veteran fails to provide necessary releases, tell him that he may submit the records himself.  If the records are not available, he should be informed of this fact.

3.  The Veteran should be scheduled for a VA examination to determine the current level of impairment due to the service connected peripheral artery disease, right lower extremity.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should also provide an opinion as to whether the service connected disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

A complete rationale should be given for all opinions and conclusions expressed.

4.  The AOJ should adjudicate the question of whether the Veteran is entitled to TDIU.  If there is evidence of unemployability and the Veteran does not meet the percentage requirements of 38 C.F.R. § 4.16(a) (2010); the issued should be referred to VA's Director of Compensation and Pension for consideration in accordance with 38 C.F.R. § 4.16(b) (2010).

5.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


